DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0133193) (herein “Lee”) in view of JUAN et al (2011/0310036) (herein “JUAN”).	In regards to claims 1 and 9, Lee teaches a pixel detecting circuit comprising: at least one reading line (See; Figs. 1 and 4 for sensing line SCL / SCL1), and a plurality of pixel detecting modules arranged in an array (See; Figs. 1 and 4), each pixel detecting module being configured to detect an electrical signal (See; Abstract), wherein each of the at least one reading line is connected to a group of pixel detecting modules, and each group of pixel detecting modules comprises at least two columns of pixel detecting modules (See; Figs. 1 and 4 where each line SCL is connected to a group of sensing pixels where each group comprises at least two columns of sensing pixels); and wherein a plurality of pixel detecting modules included in each group of pixel detecting modules are respectively connected to different control signal terminals, and configured to transmit, under driving of control signals outputted from the different control signal terminals (See; Figs. 1 and 4 where each sensing pixel is connected to a different scan line SL), the electrical signals to the connected reading line in any one of a time dividing manner and or a frequency dividing manner (See; p[0091] where each sensing pixel is read one at a time from top to bottom according to the scan line, i.e. a time dividing manner). Lee fails to explicitly teach wherein each pixel detecting module being configured to detect an optical signal on a pixel area of the pixel detecting module and convert an intensity of the detected optical signal into an electrical signal.	However, JUAN teaches a pixel detecting circuit comprising at least one reading line (See; Fig. 4 Rn), a plurality of pixel detecting modules arranged in an array (See; Fig. 4), wherein each pixel detecting module being configured to detect an optical signal on a pixel area of the pixel detecting module and convert an intensity of the detected optical signal into an electrical signal (See; Fig. 3A and p[0029] where the sensing unit  130 may include an optical touch sensor); wherein each of the at least one reading line is connected to a group of pixel detecting modules (See; Fig. 4); and wherein a plurality of pixel detecting modules included in each group of pixel detecting modules are respectively connected to different control signal terminals, and configured to transmit, under driving of control signals outputted from the different control signal terminals (See; Fig. 4 where each touch sensor is connected to a different gate line Gn-Gn+5). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s sensing pixels with JUANS so as to give Lee’s panel touch sensitivity, increasing user satisfaction in the device by including an integrated input device. 	Claim 9 is a driving method claim 1 and is rejected for the same reasons above. 	In regards to claims 2 and 18, Lee teaches wherein a total number of the different control signal terminals connected to the pixel detecting modules of a same row in each group of pixel detecting modules is equal to a number of columns of the pixel detecting modules included in each group of pixel detecting modules, and wherein different columns of pixel detecting modules included in each ground of pixel detecting module are connected to different control signal terminals (See; Figs. 1 and 4 where each pixel detecting module is connected to different scan line SL).	In regards to claim 7, Lee teaches wherein each group of pixel detecting modules comprises at least two rows of pixel detecting modules (See; Fig. 4 where each group has at least two rows of sensing pixels P1).	In regards to claim 8, JUAN teaches wherein an intensity of the optical signal detected by each of the pixel detecting modules is related to a presence or absence of a touch operation in the pixel area of the pixel detecting module (See; Fig. 3A and p[0029] where the sensing unit  130 may include an optical touch sensor).	In regards to claim 10, Lee teaches wherein the control signal terminals comprise: first control signal terminals respectively connected to the plurality of pixel detecting modules included in each group of pixel detecting modules (See; Figs. 1 and 4 where each sensing pixel is connected to a different scan line SL), and wherein periods during which first control signals outputted by the first control signal terminals connected to the plurality of pixel detecting modules included in each group of pixel detecting modules are respectively at a valid potential do not overlap each other with respect to the respective pixel detecting modules, so that the plurality of pixel detecting modules included in each group of pixel detecting modules transmit, under driving of the first control signals from the first control signal terminals, the electrical signals to the connected reading line (See; p[0091] where each sensing pixel is read one at a time from top to bottom according to the scan line, i.e. a time dividing manner so as to not overlap with each other).	In regards to claim 12, JUAN teaches a touch display panel, wherein the touch display panel comprises: at least one pixel unit and at least one pixel detecting circuit (See; Abstract and Figs. 2b, 4 for pixel units P1,1; P2,1; etc. and pixel detecting circuits 130).
Allowable Subject Matter
Claims 3-6, 11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nowhere in the prior art does it teach or suggest wherein each pixel detecting module comprises: an input module, a photosensitive module, a following module, and a first switch module, and the control signal terminals comprise a first control signal terminal; and wherein: the input module is connected to an input signal terminal, a first control node and a first power terminal, respectively, and is configured to input a first power signal from the first power terminal to the first control node under driving of an input signal from the input signal terminal; the photosensitive module is connected to the first control node and a second power terminal, respectively, and is configured to control a potential of the first control node according to the detected optical signal and a second power signal from the second power terminal; the following module is connected to the first control node, the first power terminal and a second control node, respectively, and is configured to control, under driving of the first control node, a current input from the first power terminal to the second control node; and the first switch module is connected to the first control signal terminal, the second control node and the reading line, respectively, and is configured to input the current from the second control node to the reading line under driving of a first control signal from the first control signal terminal as recited in claims 3 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627